Case 1:21-cv-02532-ENV-RLM Document 1 Filed 05/06/21 Page 1 of 16 PageID #: 1




Daniel Sadeh, Esq.
HALPER SADEH LLP
667 Madison Avenue, 5th Floor
New York, NY 10065
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

    RICHARD BURKE,                                   Case No:

            Plaintiff,
                                                     JURY TRIAL DEMANDED
            v.

    PACIFIC MERCANTILE BANCORP,
    DENIS P. KALSCHEUR, JAMES F.
    DEUTSCH, BRAD R. DINSMORE,
    MANISH DUTTA, SHANNON F.
    EUSEY, MICHAEL P. HOOPIS,
    ANNE MCCALLION, MICHELE S.
    MIYAKAWA, DAVID J. MUNIO, and
    STEPHEN P. YOST,

            Defendants.


      COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

       Plaintiff Richard Burke (“Plaintiff”), by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys.

                                   NATURE OF THE ACTION

       1.        This is an action against Pacific Mercantile Bancorp (“Pacific Mercantile,” “PMB,”

or the “Company”) and its Board of Directors (the “Board” or the “Individual Defendants”) for


                                                 1
Case 1:21-cv-02532-ENV-RLM Document 1 Filed 05/06/21 Page 2 of 16 PageID #: 2




their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”), 15 U.S.C. §§ 78n(a) and 78t(a), and Rule 14a-9 promulgated thereunder by the SEC, 17

C.F.R. § 240.14a-9, in connection with the proposed merger (the “Proposed Transaction”) of

Pacific Mercantile and Banc of California, Inc. (“BOC”).

                                 JURISDICTION AND VENUE

          2.   The claims asserted herein arise under and pursuant to Sections 14(a) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78n(a) and 78t(a)) and Rule 14a-9 promulgated thereunder by the

SEC (17 C.F.R. § 240.14a-9).

          3.   This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

          4.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as a substantial portion of the transactions and wrongs

complained of herein had an effect in this District, the alleged misstatements entered and the

subsequent damages occurred in this District, and the Company conducts business in New York

City. 1

          5.   In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.




1
 For example, the Company reportedly participated in conferences in New York City in recent
years.

                                                  2
Case 1:21-cv-02532-ENV-RLM Document 1 Filed 05/06/21 Page 3 of 16 PageID #: 3




                                           PARTIES

       6.     Plaintiff is, and has been at all relevant times hereto, an owner of Pacific Mercantile

common stock.

       7.     Defendant Pacific Mercantile operates as a holding company for the Pacific

Mercantile Bank that provides a range of commercial banking products and services to middle-

market businesses, professional firms, and individuals. The Company is incorporated in

California. The Company’s common stock trades on the NASDAQ under the ticker symbol,

“PMBC.”

       8.     Defendant Denis P. Kalscheur (“Kalscheur”) is Chairman of the Board of the

Company.

       9.     Defendant James F. Deutsch (“Deutsch”) is a director of the Company.

       10.    Defendant Brad R. Dinsmore (“Dinsmore”) is President, Chief Executive Officer,

and a director of the Company.

       11.    Defendant Manish Dutta (“Dutta”) is a director of the Company.

       12.    Defendant Shannon F. Eusey (“Eusey”) is a director of the Company.

       13.    Defendant Michael P. Hoopis (“Hoopis”) is a director of the Company.

       14.    Defendant Anne McCallion (“McCallion”) is a director of the Company.

       15.    Defendant Michele S. Miyakawa (“Miyakawa”) is a director of the Company.

       16.    Defendant David J. Munio (“Munio”) is a director of the Company.

       17.    Defendant Stephen P. Yost (“Yost”) is a director of the Company.

       18.    Defendants Kalscheur, Deutsch, Dinsmore, Dutta, Eusey, Hoopis, McCallion,

Miyakawa, Munio, and Yost are collectively referred to herein as the “Individual Defendants.”




                                                3
Case 1:21-cv-02532-ENV-RLM Document 1 Filed 05/06/21 Page 4 of 16 PageID #: 4




       19.       Defendants Pacific Mercantile and the Individual Defendants are collectively

referred to herein as the “Defendants.”

                                SUBSTANTIVE ALLEGATIONS

   A. The Proposed Transaction

       20.       On March 22, 2021, Pacific Mercantile and BOC announced that they had entered

into a definitive agreement and plan of merger under which Pacific Mercantile would merge into

BOC in an all-stock transaction. Under the terms of the definitive agreement, holders of Pacific

Mercantile common stock will receive 0.5 shares of BOC common stock for each share of Pacific

Mercantile common stock they own. Existing BOC stockholders would own approximately 81%

of the outstanding shares of the combined company and Pacific Mercantile shareholders are

expected to own approximately 19%.

       21.       The press release announcing the Proposed Transaction states, in pertinent part:

         Banc of California, Inc. to Acquire Pacific Mercantile Bancorp, Creating a
              $9.5 Billion Business Banking Franchise in Southern California

       Highlights of the Announced Transaction:

             •   Attractive economics with 12.9% EPS accretion in 2022 and 2.3 year
                 tangible book value earnback period
             •   Complementary commercial banking business models with
                 opportunity to expand relationships with Southern California clients
             •   Increases noninterest-bearing deposits from 26% to 30% of total
                 deposits
             •   100% overlap with all acquired branches within two miles of existing
                 BANC branches

       March 22, 2021 05:14 PM Eastern Daylight Time

       SANTA ANA, Calif.--(BUSINESS WIRE)--Banc of California, Inc. (NYSE:
       BANC) (the “Company”, “Banc of California”, “we”, “us” or “our”), the holding
       company of Banc of California, N.A., and Pacific Mercantile Bancorp (NASDAQ:
       PMBC) (“Pacific Mercantile”), the holding company of Pacific Mercantile Bank,
       today announced they have entered into a definitive agreement and plan of merger
       under which Pacific Mercantile will merge into Banc of California in an all-stock


                                                 4
Case 1:21-cv-02532-ENV-RLM Document 1 Filed 05/06/21 Page 5 of 16 PageID #: 5




      transaction valued at approximately $235 million, or $9.77 per share, based on the
      closing price for Banc of California’s common stock of $19.54 as of March 22,
      2021. Banc of California expects the transaction to be 12.9% accretive to EPS in
      2022 with a 2.3 year earnback period to tangible book value per share based on a
      conservative and achievable cost savings estimate of approximately 35%.

      Pacific Mercantile Bancorp is a commercial bank headquartered in Costa Mesa,
      California with $1.6 billion in total assets, $1.2 billion in gross loans, and $1.4
      billion in total deposits as of December 31, 2020. Pacific Mercantile had $229.7
      million in Paycheck Protection loans outstanding at December 31, 2020. Pacific
      Mercantile operates seven banking offices, including three full service branches,
      located throughout Southern California. The transaction will increase Banc of
      California’s total assets to approximately $9.5 billion on a pro forma basis as of
      December 31, 2020.

      Jared Wolff, President and Chief Executive Officer of Banc of California,
      commented, “We are excited to welcome Pacific Mercantile’s clients and
      colleagues into our banking family. Pacific Mercantile’s talented team has built an
      attractive roster of operating company clients, and we look forward to serving them
      with high-touch relationship banking.”

      “Pacific Mercantile is a strong strategic fit for Banc of California,” continued Mr.
      Wolff. “Their size, business focus, and deposit profile perfectly align with our
      existing operations, and will accelerate our growth and operating scale in key
      markets. Our similar market footprint, corporate cultures, and commitment to
      helping our clients succeed should lead to a smooth and successful transaction and
      integration. We believe the compelling economics of the transaction will deliver
      value for both Banc of California and Pacific Mercantile shareholders.”

      Pacific Mercantile President and Chief Executive Officer Brad R. Dinsmore added,
      “Banc of California is a great merger partner for Pacific Mercantile given our
      shared focus on business and relationship banking. Like Pacific Mercantile, Banc
      of California has become an attractive choice for small- and middle-market
      operating companies with a strong emphasis on service and solutions. Our
      customers will benefit from the greater range of services, capital and resources the
      combined company will be able to offer, while they receive the same high quality,
      personalized service they have always enjoyed.”

      Transaction Details

      Under the terms of the definitive agreement, which was approved by the Board of
      Directors of both companies, holders of Pacific Mercantile common stock will
      receive 0.5 shares of Banc of California common stock for each share of Pacific
      Mercantile common stock they own.




                                              5
Case 1:21-cv-02532-ENV-RLM Document 1 Filed 05/06/21 Page 6 of 16 PageID #: 6




      Existing Banc of California stockholders will own approximately 81% of the
      outstanding shares of the combined company and Pacific Mercantile shareholders
      are expected to own approximately 19%.

      The transaction is expected to close in the third quarter of 2021, subject to
      satisfaction of customary closing conditions, including regulatory approvals and
      shareholder approvals from Banc of California and Pacific Mercantile shareholders.
      Pacific Mercantile directors who own shares of Pacific Mercantile common stock
      and certain shareholders have entered into agreements with Banc of California
      pursuant to which they have committed to vote their shares of Pacific Mercantile
      common stock in favor of the transaction. Banc of California directors who own
      shares of Banc of California common stock and certain stockholders have entered
      into agreements with Pacific Mercantile pursuant to which they have committed to
      vote their shares of Banc of California common stock in favor of the transaction.

      Piper Sandler & Co. acted as financial advisor to Banc of California in the
      transaction and delivered a fairness opinion to the Board of Directors of Banc of
      California. Sullivan & Cromwell LLP served as legal counsel to Banc of California.
      Keefe, Bruyette & Woods, Inc., a Stifel Company, acted as financial advisor to
      Pacific Mercantile and delivered a fairness opinion to the Board of Directors of
      Pacific Mercantile. Sheppard, Mullin, Richter & Hampton LLP served as legal
      counsel to Pacific Mercantile.

                                       *      *       *

      About Banc of California, Inc.

      Banc of California, Inc. (NYSE: BANC) is a bank holding company with
      approximately $7.9 billion in assets and one wholly-owned banking subsidiary,
      Banc of California, N.A. (the “Bank”) as of December 31, 2020. The Bank has 36
      offices including 29 full-service branches located throughout Southern California.
      Through our dedicated professionals, we provide customized and innovative
      banking and lending solutions to businesses, entrepreneurs and individuals
      throughout California. We help to improve the communities where we live and
      work, by supporting organizations that provide financial literacy and job training,
      small business support and affordable housing. With a commitment to service and
      to building enduring relationships, we provide a higher standard of banking.

      About Pacific Mercantile Bancorp

      Pacific Mercantile Bancorp is the parent holding company of Pacific Mercantile
      Bank, which opened for business March 1, 1999. Pacific Mercantile Bank, which
      is an FDIC insured, California state-chartered bank and a member of the Federal
      Reserve System, provides a wide range of commercial banking services to
      businesses, business professionals and individual clients. The Bank is
      headquartered in Orange County and operates a total of seven offices in Southern


                                              6
Case 1:21-cv-02532-ENV-RLM Document 1 Filed 05/06/21 Page 7 of 16 PageID #: 7




       California, located in Orange, Los Angeles, San Diego, and San Bernardino
       counties. The Bank offers tailored flexible solutions for its clients including an
       array of loan and deposit products, sophisticated cash management services, and
       comprehensive online banking services.

       22.     On April 30, 2021, Defendants caused to be filed with the SEC a Form S-4

Registration Statement (the “Registration Statement”) under the Securities Act of 1933 in

connection with the Proposed Transaction.

   B. The Registration Statement Contains Materially False and Misleading Statements
      and Omissions

       23.     The Registration Statement, which recommends that Pacific Mercantile

shareholders vote in favor of the Proposed Transaction, omits and/or misrepresents material

information concerning: (i) Pacific Mercantile’s and BOC’s financial projections; (ii) the financial

analyses performed by Pacific Mercantile’s financial advisor, Keefe, Bruyette & Woods, Inc.

(“KBW”), in connection with its fairness opinion; and (iii) potential conflicts of interest involving

KBW.

       24.     The omission of the material information (referenced below) renders the following

sections of the Registration Statement false and misleading, among others: (i) Recommendation

of the PMB Board of Directors and Reasons for the Merger; and (ii) Opinion of PMB’s Financial

Advisor.

       25.     Unless and until the material misstatements and omissions (referenced below) are

remedied before the anticipated shareholder vote on the Proposed Transaction, Pacific Mercantile

shareholders will be forced to make a voting decision on the Proposed Transaction without full

disclosure of all material information. In the event the Proposed Transaction is consummated,

Plaintiff may seek to recover damages resulting from Defendants’ misconduct.




                                                 7
Case 1:21-cv-02532-ENV-RLM Document 1 Filed 05/06/21 Page 8 of 16 PageID #: 8




              1. Material Omissions Concerning Pacific Mercantile’s and BOC’s Financial
                 Projections

        26.      The Registration Statement omits material information concerning Pacific

Mercantile’s and BOC’s financial projections.

        27.      The Registration Statement provides that, in connection with KBW’s fairness

opinion, KBW considered, among other things:

    •   publicly available consensus “street estimates” of PMB, as well as assumed long-term
        PMB growth rates provided to KBW by PMB management, all of which information was
        discussed with KBW by PMB management and used and relied upon by KBW at the
        direction of such management and with the consent of the PMB board of directors;

    •   publicly available consensus “street estimates” of BOC, as well as assumed long-term
        BOC growth rates provided to KBW by BOC management, all of which information was
        discussed with KBW by BOC management and used and relied upon by KBW based on
        such discussions, at the direction of PMB management and with the consent of the PMB
        board of directors; and

    •   estimates regarding certain pro forma financial effects of the merger on BOC (including,
        without limitation, the cost savings and related expenses expected to result or be derived
        from the merger) that were prepared by, and provided to and discussed with KBW by,
        BOC management and that were used and relied upon by KBW based on such discussions,
        at the direction of PMB management and with the consent of the PMB board of directors.

        28.      The Registration Statement, however, fails to disclose: (1) the publicly available

consensus “street estimates” of Pacific Mercantile, as well as assumed long-term Pacific

Mercantile growth rates provided to KBW by Pacific Mercantile management; (2) the publicly

available consensus “street estimates” of BOC, as well as assumed long-term BOC growth rates

provided to KBW by BOC management; (3) estimates regarding certain pro forma financial effects

of the merger on BOC (including, without limitation, the cost savings and related expenses

expected to result or be derived from the merger) that were prepared by, and provided to and

discussed with KBW by, BOC management; (4) Pacific Mercantile’s estimated calendar year 2021

earnings per share (“EPS”); and (5) Pacific Mercantile’s estimated calendar year 2022 EPS.

        29.      The disclosure of this information is material because it would provide the

                                                 8
Case 1:21-cv-02532-ENV-RLM Document 1 Filed 05/06/21 Page 9 of 16 PageID #: 9




Company’s shareholders with a basis to project the future financial performance of the Company

and combined company and would allow shareholders to better understand the financial analyses

performed by the Company’s financial advisor in support of its fairness opinion. Shareholders

cannot hope to replicate management’s inside view of the future prospects of the Company.

Without such information, which is uniquely possessed by Defendant(s) and the Company’s

financial advisor, the Company’s shareholders are unable to determine how much weight, if any,

to place on the Company’s financial advisor’s fairness opinion in determining whether to vote for

or against the Proposed Transaction.

       30.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s shareholders.

             2. Material Omissions Concerning KBW’s Analyses

       31.      In connection with the Proposed Transaction, the Registration Statement omits

material information concerning analyses performed by KBW.

       32.      With respect to KBW’s “PMB Selected Companies Analysis,” “BOC Selected

Companies Analysis,” and “Selected Transactions Analysis,” the Registration Statement fails to

disclose the individual multiples and financial metrics of each company and transaction KBW

observed in its analyses.

       33.      The Registration Statement fails to disclose the following concerning KBW’s

“Financial Impact Analysis”: (1) the closing balance sheet estimates as of September 30, 2021 for

BOC and Pacific Mercantile; (2) the calendar year 2021 and 2022 EPS consensus “street

estimates” for BOC and Pacific Mercantile; (3) the pro forma assumptions (including, without

limitation, the cost savings and related expenses expected to result from the merger and certain

purchase accounting and other merger-related adjustments and restructuring charges assumed with

respect thereto) provided by BOC management; (4) the potential financial impact of the merger on

                                                9
Case 1:21-cv-02532-ENV-RLM Document 1 Filed 05/06/21 Page 10 of 16 PageID #: 10




 certain projected financial results of BOC; (5) the amount by which the merger could be accretive

 to BOC’s estimated 2021 and 2022 EPS and dilutive to BOC’s estimated tangible book value per

 share at closing as of September 30, 2021; and (6) each of BOC’s tangible common equity to

 tangible assets ratio, Common Equity Tier 1 Ratio, Leverage Ratio and Tier 1 Capital Ratio at

 closing as of September 30, 2021, and BOC’s Total Risk-Based Capital Ratio at closing as of

 September 30, 2021.

        34.     The Registration Statement fails to disclose the following concerning KBW’s

 “PMB Dividend Discount Model Analysis”: (1) the consensus “street estimates” for Pacific

 Mercantile; (2) the long-term growth rates for Pacific Mercantile provided by Pacific Mercantile

 management; (3) the individual inputs and assumptions underlying the (i) discount rates ranging

 from 11.0% to 15.0%, and (ii) range of 11.0x to 15.0x Pacific Mercantile’s estimated 2026

 earnings; (4) the implied future excess capital available for dividends that Pacific Mercantile could

 generate over the period from December 31, 2020 through December 31, 2025 as a standalone

 company; (5) Pacific Mercantile’s implied terminal value; and (6) the basis for KBW’s assumption

 that Pacific Mercantile would maintain a tangible common equity to tangible assets ratio of 8.00%

 and would retain sufficient earnings to maintain that level.

        35.     The Registration Statement fails to disclose the following concerning KBW’s

 “BOC Dividend Discount Model Analysis”: (1) the consensus “street estimates” for BOC; (2) the

 long-term growth rates for BOC provided by BOC management; (3) the individual inputs and

 assumptions underlying the (i) discount rates ranging from 9.0% to 13.0%, and (ii) range of 15.0x

 to 19.0x BOC’s estimated 2026 earnings; (4) the implied future excess capital available for

 dividends that BOC could generate over the period from December 31, 2020 through

 December 31, 2025 as a standalone company; (5) BOC’s implied terminal value; and (6) the basis



                                                 10
Case 1:21-cv-02532-ENV-RLM Document 1 Filed 05/06/21 Page 11 of 16 PageID #: 11




 for KBW’s assumption that BOC would maintain a tangible common equity to tangible assets ratio

 of 8.00% and would retain sufficient earnings to maintain that level.

        36.     The Registration Statement fails to disclose the following concerning KBW’s “Pro

 Forma Dividend Discount Model Analysis”: (1) the consensus “street estimates” for BOC and

 Pacific Mercantile; (2) the long-term growth rates for BOC and Pacific Mercantile; (3) the pro

 forma assumptions (including, without limitation, the cost savings and related expenses expected

 to result from the merger and certain purchase accounting and other merger-related adjustments

 and restructuring charges assumed with respect thereto) provided by BOC management; (4) the

 individual inputs and assumptions underlying the (i) discount rates ranging from 9.0% to 13.0%,

 and (ii) range of 15.0x to 19.0x the pro forma combined entity’s estimated 2026 earnings; (5) the

 future excess capital available for dividends that the pro forma combined entity could generate

 over the period from September 30, 2021 through December 31, 2025; (6) the pro forma

 combined entity’s implied terminal value; and (7) the basis for KBW’s assumption that the pro

 forma combined entity would maintain a tangible common equity to tangible assets ratio of 8.00%

 and would retain sufficient earnings to maintain that level.

        37.     The valuation methods, underlying assumptions, and key inputs used by

 KBW in rendering its purported fairness opinion must be fairly disclosed to Pacific Mercantile

 shareholders. The description of KBW’s fairness opinion and analyses, however, fails to include

 key inputs and assumptions underlying those analyses. Without the information described above,

 Pacific Mercantile shareholders are unable to fully understand KBW’s fairness opinion and

 analyses, and are thus unable to determine how much weight, if any, to place on them in

 determining whether to vote for or against the Proposed Transaction. This omitted information, if

 disclosed, would significantly alter the total mix of information available to the Company’s



                                                 11
Case 1:21-cv-02532-ENV-RLM Document 1 Filed 05/06/21 Page 12 of 16 PageID #: 12




 shareholders.

               3. Material Omissions Concerning KBW’s Potential Conflicts of Interest

         38.      The Registration Statement omits material information concerning potential

 conflicts of interest involving KBW.

         39.      The Registration Statement provides that, “[i]n the two years preceding the date of

 its opinion, KBW provided investment banking and financial advisory services to BOC and

 received compensation for such services.” The Registration Statement further provides that,

 “KBW acted as (i) joint dealer manager for BOC’s August 2019 tender offer for depositary shares

 representing an interest in preferred stock, and (ii) sole book-running manager for BOC’s October

 2020 offering of fixed-to-floating rate subordinated notes.”

         40.      The Registration Statement, however, fails to disclose the amount of compensation

 KBW received or expects to receive for the services it provided to BOC within the past two years

 of the date of its fairness opinion.

         41.      Disclosure of a financial advisor’s compensation and potential conflicts of interest

 is necessary due to their central role in the evaluation, exploration, selection, and implementation

 of strategic alternatives and the rendering of any fairness opinions. Disclosure of a financial

 advisor’s potential conflicts of interest may inform shareholders on how much weight to place on

 that analysis.

         42.      The omission of the above-referenced information renders the Registration

 Statement materially incomplete and misleading. This information, if disclosed, would

 significantly alter the total mix of information available to the Company’s shareholders.

                                           COUNT I
           For Violations of Section 14(a) and Rule 14a-9 Promulgated Thereunder
                                    Against All Defendants
         43.      Plaintiff repeats and realleges each and every allegation contained above as if fully

                                                  12
Case 1:21-cv-02532-ENV-RLM Document 1 Filed 05/06/21 Page 13 of 16 PageID #: 13




 set forth herein.

         44.     During the relevant period, Defendants, individually and in concert, directly or

 indirectly, disseminated or approved the false and misleading Registration Statement specified

 above, which failed to disclose material facts necessary in order to make the statements made, in

 light of the circumstances under which they were made, not misleading, in violation of Section

 14(a) of the Exchange Act and Rule 14a-9 promulgated thereunder by the SEC.

         45.     Each of the Individual Defendants, by virtue of his/her positions within the

 Company as officers and/or directors, were aware of the omitted information but failed to disclose

 such information, in violation of Section 14(a) of the Exchange Act. Defendants, by use of the

 mails and means and instrumentalities of interstate commerce, solicited and/or permitted the use

 of their names to file and disseminate the Registration Statement with respect to the Proposed

 Transaction. The Defendants were, at minimum, negligent in filing the materially false and

 misleading Registration Statement.

         46.     The false and misleading statements and omissions in the Registration Statement

 are material in that a reasonable shareholder would consider them important in deciding how to

 vote on the Proposed Transaction.

         47.     By reason of the foregoing, Defendants have violated Section 14(a) of the Exchange

 Act and Rule 14a-9 promulgated thereunder.

         48.     Because of the false and misleading statements and omissions in the Registration

 Statement, Plaintiff is threatened with irreparable harm.

                                            COUNT II
                         Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants

         49.     Plaintiff repeats and realleges each and every allegation contained in the foregoing



                                                 13
Case 1:21-cv-02532-ENV-RLM Document 1 Filed 05/06/21 Page 14 of 16 PageID #: 14




 paragraphs as if fully set forth herein.

        50.     The Individual Defendants acted as control persons of the Company within the

 meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

 as officers and/or directors of the Company and participation in and/or awareness of the

 Company’s operations and/or intimate knowledge of the false statements contained in the

 Registration Statement filed with the SEC, they had the power to and did influence and control,

 directly or indirectly, the decision-making of the Company, including the content and

 dissemination of the false and misleading Registration Statement.

        51.     Each of the Individual Defendants was provided with or had unlimited access to

 copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

 prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

 of the statements or cause the statements to be corrected. As officers and/or directors of a publicly

 owned company, the Individual Defendants had a duty to disseminate accurate and truthful

 information with respect to the Registration Statement, and to correct promptly any public

 statements issued by the Company which were or had become materially false or misleading.

        52.     In particular, each of the Individual Defendants had direct and supervisory

 involvement in the operations of the Company, and, therefore, is presumed to have had the power

 to control or influence the particular transactions giving rise to the securities violations as alleged

 herein, and exercised the same. The Individual Defendants were provided with or had unlimited

 access to copies of the Registration Statement and had the ability to prevent the issuance of the

 statements or to cause the statements to be corrected. The Registration Statement at issue contains

 the recommendation of the Individual Defendants to approve the Proposed Transaction. Thus, the

 Individual Defendants were directly involved in the making of the Registration Statement.



                                                  14
Case 1:21-cv-02532-ENV-RLM Document 1 Filed 05/06/21 Page 15 of 16 PageID #: 15




        53.     In addition, as the Registration Statement sets forth at length, and as described

 herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

 Proposed Transaction. The Registration Statement purports to describe the various issues and

 information that they reviewed and considered—descriptions which had input from the Individual

 Defendants.

        54.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

 of the Exchange Act.

        55.     As set forth above, the Individual Defendants had the ability to exercise control

 over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

 promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions

 as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of the

 Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

 shareholders will be irreparably harmed.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment and relief as follows:

        A.      Preliminarily and permanently enjoining Defendants and all persons acting in

 concert with them from proceeding with, consummating, or closing the Proposed Transaction and

 any vote on the Proposed Transaction, unless and until Defendants disclose and disseminate the

 material information identified above to Company shareholders;

        B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

 setting it aside or awarding rescissory damages;

        C.      Declaring that Defendants violated Sections 14(a) and 20(a) of the Exchange Act,

 and Rule 14a-9 promulgated thereunder;



                                                15
Case 1:21-cv-02532-ENV-RLM Document 1 Filed 05/06/21 Page 16 of 16 PageID #: 16




        D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

 counsel fees and expert fees; and

        E.      Granting such other and further relief as the Court may deem just and proper.

                                     JURY TRIAL DEMANDED

        Plaintiff hereby demands a trial by jury.

 Dated: May 6, 2021                                  Respectfully submitted,

                                                     HALPER SADEH LLP

                                                     By: /s/ Daniel Sadeh
                                                     Daniel Sadeh, Esq.
                                                     Zachary Halper, Esq. (to be admitted pro hac
                                                     vice)
                                                     667 Madison Avenue, 5th Floor
                                                     New York, NY 10065
                                                     Telephone: (212) 763-0060
                                                     Facsimile: (646) 776-2600
                                                     Email: sadeh@halpersadeh.com
                                                             zhalper@halpersadeh.com

                                                     Counsel for Plaintiff




                                                16
